DETAILED ACTION
Claims 15-27 were rejected in the Office Action mailed on 03/24/2021. 
Applicant’s response filed 09/07/2021 is acknowledged.  In the response, applicant canceled claims 15-22 and 24-24 and the remaining claim 23 was amended. 
Claim 23 is pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current claim has limitations which have support in the parent cases 13/497,974 filed 05/24/2012 and 13/762,879 filed 02/08/2013.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shackelford (US 4,717612 A) [IDS dated 06/06/2017] in view of Fell (US 5,316,604 A) [IDS dated 06/06/2017], Edwards (US 2007/0256379) [ID dated 05/07/2018] and Volkmann (US 3,651,563 A) [IDS dated 06/06/2017].

In regards to claim 1, Shackelford teaches a honeycomb panel with a thread locking type fastener [Abstract, Col 1 lines 5-7].  The panel comprises an upper plate/skin (21) and a lower plate/skin (22) interconnected by a honeycomb structure (23) [Col 2 lines 30-34, Fig. 4D].  The honeycomb comprises hollow cells having a hexagonal cross sections shape disposed about axes oriented perpendicular to the skins [Col 2 lines 30-36].  The fastener comprises a sleeve with an upper flat head (12) that is annular in shape that engages the outer surface of the first plate [Col 2 lines 6- 14, Fig. 1].     The sleeve further comprises vertical serrations or slits which are bulged out and outwardly expanded (35) so as to engage and seat uniform and fit tightly against the back side of the skin panel [Col 2 lines 6-25, Figs. 1, 3, 4D] .  The annular head and the bulging portion with the serrations firmly sandwich the top plate and prevent movement relative to the first plate [Col 2 lines 48-64].  A threaded bolt is received within the sleeve [Col 3 lines 3-5, Fig. 3].  
Shackelford does not teach the panel is a marine deck, honeycomb core is plastic, the first plate/skin is reinforced plastic and the second skin is plastic, the skins are bonded to the core nor that the fastener hole extends partially through the first reinforced plastic skin and at least partially extends through the core but not through the second plastic skin.
Fell teaches a thermoplastic sandwich structure comprising a thermoplastic honeycomb core bonded to face sheets [Abstract].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the thermoplastic honeycomb core and fiber reinforced thermoplastic face sheets/skins or Fell as the honeycomb core and skins/plates of Shackleford.  One would have been motivated to do so at it would be the simple substitution of one known material for honeycomb and skins for another to yield predictable results.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have bonded the skins to the honeycomb core of Shackleford as taught by Fell.  One would have been motivated to do so as it would be the use of one known technique to improve products in a similar way.  Further, one would have done so to eliminate delamination of the skins form the core.
Shackelford modified by Fell teaches the panel is known for use in the transportation, aerospace and recreation industries but does not expressly teach the panel is a marine deck.
Edwards teaches a sandwich panel comprising outer reinforced plastic skins and a cellular foam plastic honeycomb core that are joined by heat and pressure [Abstract, 0004, 0014, 0020, 0029, 003y, Figs. 4 A-C].
Edwards expressly teaches that the sandwich panel has a variety of applications, including a deck plank, a load floor, and even a boat hull [0007].   The use of the panel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the composite panel of Shackelford modified by Fell as a marine deck as suggested by Edwards.  One would have been motivated to do so as it would be the simple substitution of one known honeycomb composite panel for another obtain predicable results.  Additionally, However it has been held according to MPEP 2114 (II):
	"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” 

Shackelford modified by Fell and Edwards fails to teach that the fastener hole extends partially through the first reinforced plastic skin and at least partially extends through the core but not through the second plastic skin, wherein the first opening terminated so as to leave the second plastic skin impervious at the first opening.
Volkmann teaches a method of attaching a fastener to an outer skin of a sandwich panel in which the fastener is a length which is less than the entire thickness of the sandwich panel such that the first opening is terminated so as to leave the second plastic skin impervious [Abstract, Fig. 2].  Similar to Shackelford, the fastener sleeve/shell comprising a head with a flange face to which the skin is sandwich between along with the bulging outward serrated/knurled portion which engages the underside of the skin [Col 3 lines 16-35, Figs. 4-5].  Volkmann teaches such an arrangement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have used the fastener component of Shackelford within a sandwich panel in which the fastener only extends through the first skin and does not penetrate the second skin, as taught by Volkmann.  One would have been motivated to do so based on the application of the fastening element as well as the application of the panel such as applications in which the second skin must remain intact.  As both Volkmann and Shackelford teach similar anchor mechanisms, i.e., the flange head and knurled/serrated bulging portion that engages the top skin of the sleeve, the use of the fastener of Shackelford in which the fastener only extends through the through the first skin and does not penetrate the second skin would yield predictable results of providing a fastening location within a sandwich panel with good anchoring.

Response to Arguments
The double patenting rejections are withdrawn based upon the claim amendments/cancelations.
The 112 a rejections based upon the claim amendments/cancelations.
Applicant’s arguments, see Pgs., 1-6, filed 09/07/2021, with respect to 103 rejection based on the combination based Brewster et al. (US 2014/0013691) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Shackelford (US 4,717612 A) in view of Fell (US 5,316,604 A), Edwards (US 2007/0256379) and Volkmann (US 3,651,563 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784